EXHIBIT EXECUTION COPY ASSET PURCHASE AGREEMENT by and among ROLLINS HT, INC. CENTEX HOME SERVICES, LLC HOMETEAM PEST DEFENSE, INC. and HOMETEAM PEST DEFENSE, LLC As of March 28, 2008 TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS; CONSTRUCTION 1 1.1 Definitions 1 1.2 Other Definitions 9 1.3 Construction 11 1.4 Accounting Terms 12 ARTICLE 2 PURCHASE AND SALE 12 2.1 Agreement to Purchase and Sell 12 2.2 Excluded Assets 13 2.3 Liabilities 15 2.4 Closing 16 ARTICLE 3 PURCHASE PRICE; ADJUSTMENTS; ALLOCATIONS 17 3.1 Purchase Price 17 3.2 Adjustment of Purchase Price 18 3.3 Allocation of Certain Items 20 3.4 Tax Matters 20 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLERS 21 4.1 Due Organization, Good Standing and Corporate Power 22 4.2 Authorization; Enforceability 22 4.3 Consents and Approvals; No Violations 22 4.4 Leased Real Property 23 4.5 Title to Purchased Assets; Related Matters 24 4.6 Inventory 25 4.7 Financial Statements 25 4.8 Indebtedness; No Undisclosed Liabilities 25 4.9 Absence of Certain Changes 26 4.10 Legal Proceedings 27 4.11 Compliance with Laws; Permits 27 4.12 Assigned Contracts 28 4.13 Tax Returns; Taxes 30 4.14 Officers, Employees and Independent Contractors 30 4.15 Labor Relations 31 4.16 Insurance Policies 31 4.17 Environmental, Health and Safety Matters 32 4.18 Intellectual Property 33 4.19 Transactions with Affiliates 34 4.20 Customer and Supplier Relations 35 4.21 Bank Accounts 35 4.22 Broker’s or Finder’s Fee 35 i ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PURCHASER 35 5.1 Organization 35 5.2 Authorization; Enforceability 35 5.3 Consents and Approvals; No Violations 36 5.4 Broker’s or Finder’s Fee 36 5.5 No Implied Representations or Warranties 36 ARTICLE 6 CERTAIN COVENANTS AND AGREEMENTS 36 6.1 Conduct of Business by Sellers 36 6.2 Inspection and Access to Information 39 6.3 Notification of Certain Matters 40 6.4 Audited Financial Statements; Interim Financial Statements 40 6.5 Exclusive Dealing 40 6.6 Efforts to Close 41 6.7 HSR Clearance 41 6.8 Consents 42 6.9 Employees and Employee Benefits 42 6.10 Transfer Taxes; Other Transfer Fees and Expenses 42 6.11 Fees and Expenses 43 6.12 Name Change 43 6.13 Bulk Sales 43 6.14 Risk of Loss 43 6.15 Qualified Termite Contracts 43 6.16 Access to Documents; Preservation of Books and Records 44 6.17 Litigation Support and Cooperation 45 6.18 Use of Centex Marks 46 6.19 Replacement of Letters of Credit and Bonds 46 6.20 Reimbursements 47 ARTICLE 7 CONDITIONS TO CLOSING 48 7.1 Conditions to Each Party’s Obligations 48 7.2 Conditions to Obligations of Purchaser 48 7.3 Conditions to Obligations of Sellers 49 ARTICLE 8 CLOSING DELIVERIES 49 8.1 Closing Deliveries of Sellers 49 8.2 Closing Deliveries of Purchaser 51 ARTICLE 9 TERMINATION 52 9.1 Termination 52 9.2 Effect of Termination 53 ii ARTICLE 10 INDEMNIFICATION 53 10.1 Indemnification by Sellers 53 10.2 Indemnification by Purchaser 54 10.3 Provisions Regarding Indemnification 55 10.4 Survival 56 10.5 Set-Off 56 10.6 Limitations on Liability 57 10.7 Exclusive Remedy 58 10.8 Mitigation; Insurance 59 ARTICLE 11 MISCELLANEOUS PROVISIONS 59 11.1 Notices 59 11.2 Schedules and Exhibits 60 11.3 Severability 61 11.4 Modification and Waiver 61 11.5 Assignment; Successors in Interest 61 11.6 Counterparts 61 11.7 Captions 61 11.8 No Third Party Beneficiaries 62 11.9 Entire Agreement 62 11.10 Cooperation Following the Closing 62 11.11 Governing Law 62 11.12 Dispute Resolution 62 11.13 Specific Performance 63 iii LIST OF EXHIBITS Exhibit A Unaudited December 2007 Financial Statements Exhibit 3.1(b) Form of Indemnity Escrow Agreement Exhibit 3.2(a) Calculation of Estimated Net Asset Value; Exceptions to GAAP Exhibit 6.9 Employees and Employee Benefits Exhibit 8.1(c)(i) Form of Bill of Sale Exhibit 8.1(c)(ii) Form of Assignment and Assumption Agreement Exhibit 8.1(c)(iii) Form of Federal Trademark Assignment Exhibit 8.1(c)(iv) Form of State Trademark Assignment Exhibit 8.1(c)(v) Form of Patent Assignment Exhibit 8.1(c)(vi) Form of Copyright Assignment Exhibit 8.1(g) Form of Noncompetition Agreement Exhibit 8.1(h) Form of Transition Services Agreement Exhibit 8.1(i) Form of Support Agreement Exhibit 8.1(j) Form of Centex Guaranty Exhibit 8.1(k) Form of Employee Leasing Agreement Exhibit 8.1(l) Form of Facility Operating Agreement Exhibit 8.2(h) Form of Rollins Guaranty LIST OF SCHEDULES Schedule 1.1(a) Permitted Liens Schedule 2.1(a) Tangible Personal Property Schedule 2.2(c) Excluded Intellectual Property Schedule 2.2(l) Continuity Agreements Schedule 2.2(q) Other Excluded Assets Schedule4.1 Qualifications to Do Business Schedule 4.4(b) Leased Real Property Schedule 4.4(e) Real Property Used in the Business Schedule 4.5 Title Exceptions; List of Certain Assets Schedule 4.5(d) Key Safeguards Schedule 4.7 Financial Statements Schedule 4.9 Absence of Certain Changes Schedule 4.10 Legal Proceedings Schedule 4.11(a) Exceptions to Compliance with Law and Government Contracts Schedule 4.11(b) Permits Schedule 4.11(d) Claims under Warranties and Guaranties Schedule 4.12 Contracts Schedule 4.13 Tax Matters Schedule 4.14(a) Officers, Employees and Independent Contractors Schedule 4.14(b) List of Employment Agreements Schedule 4.15(b) Labor Relations Schedule 4.17 Environmental, Health and Safety Matters Schedule 4.18(a) List of Certain Intellectual Property Schedule 4.18(b) Intellectual Property Not Subsisting Schedule 4.18(c) Title to Intellectual Property Schedule 4.19 Related Party Transactions iv Schedule 4.20 Customer and Supplier Relations Schedule 4.21 Bank Accounts Schedule 6.4 Interim Financial Statements Schedule 6.19 Letters of Credit, Bonds and Guarantees Schedule 6.21 Taexx® Matters Schedule 7.2(d) Required Consents v ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of March 28, 2008, is made and entered into by and among ROLLINS HT, INC., a Delaware corporation (“Purchaser”), CENTEX
